PER CURIAM.
A property owner appeals an order denying her motion to dismiss a foreclosure complaint. She argues the court erred in denying the motion because the bank failed to timely file a non-resident cost bond, the bank’s attorney impermissibly acted as a surety, and the bank’s attorney committed fraud on the court. The property owner concedes the order is non-final. We treat this appeal as a petition for writ of certiorari because the order is non-final, and not reviewable under Florida Rule of Appellate Procedure 9.130. See Williams v. Oken, 62 So.3d 1129, 1134 (Fla.2011).
We deny the petition for writ of certio-rari. The property owner has neither shown a departure from the essential requirements of law nor an irreparable injury. See Nader v. Fla. Dep’t of Highway Safety & Motor Vehicles, 87 So.3d 712, 721-22 (Fla.2012) (quoting Martin-Johnson, Inc. v. Savage, 509 So.2d 1097, 1099 (Fla.1987)).

Petition denied.

GROSS, MAY and CIKLIN, JJ., concur.